Citation Nr: 1733297	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  11-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for eczema, claimed as skin rash.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2002 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) in Montgomery, Alabama.  

In September 2011, the Veteran requested a local hearing before a member of the Board.  The Veteran was scheduled for a hearing in October 2016 but did not attend, and he has not requested that the hearing be rescheduled.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2016).


FINDING OF FACT

The Veteran manifested an eczema disability in service and during the appellate period following discharge from service.


CONCLUSION OF LAW

The criteria for service connection for eczema have been met.  38 U.S.C.A. §§ 101(29), 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein constitutes the full benefit sought on appeal further discussion of VCAA is not necessary at this time.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  
To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).   

The Board finds that the weight of the evidence of record supports a finding of service connection for eczema.  

First, there is a diagnosis of eczema in the post-service VA treatment record.  Accordingly, a disability during the appellate period has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007)

Second, as to in-service incurrence of disease or injury, there is significant evidence of treatment for eczema symptoms in service.  See February 2006 and April 2007 treatment records.

Third, the evidence supports a finding of nexus.  Although there is no medical nexus opinion, The Board notes that there is no medical nexus opinion, the U.S. Court of Appeals for the Federal Circuit has rejected the notion that "competent medical evidence is required" when the determinative issue involves medical etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Here, the Veteran has provided competent and credible lay statements that his eczema disability began during service and his existed since that time.  The Board notes that the Veteran is competent to report symptoms of eczema in service and thereafter, as well as what treating personnel in service told him about his diagnosis and treatment for eczema symptoms.  Thus, the Board finds that the evidence as to nexus is at least in equipoise, and after affording the Veteran the benefit of the doubt, nexus has been demonstrated.  See Shedden, supra.

In sum, there is competent, credible evidence of a current disability that manifested in service and continued since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).   As the preponderance of the evidence supports the claim, service connection for eczema is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for eczema is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


